DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species III in the reply filed on 08/19/2021 is acknowledged.  The traversal is on the ground(s) that species is encompassed by all claims 1-23.  This is not found persuasive because Examiner contends the claims are generic and not directed to any particular surgical device (surgical stapler, surgical clamps with implant delivery, scope/camera and etc.) in which the claims can be amended to cover the wide variety of surgical devices described and shown in the specification/drawings as indicated in the restriction.  Attorney also noted that Fig. 64 should be included with Species III and examiner agrees.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Patani et al. (US 20140107697 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Patani et al. (US 20140107697 A1) in view of FRUSHOUR et al. (US 20180133521 A1) and further in view of Morgan et al. (US 20160174976 A1).
Regarding claim 21, Patani et al. discloses a surgical instrument (100/200), comprising: a handle (222); an elongate shaft (204) extending from said handle, wherein said elongate shaft defines a longitudinal shaft axis; an end effector (202/208/102/108) extending from said elongate shaft, comprising: a first jaw (208a); and a second jaw (208b) movable relative to said first jaw between an open position and a closed position [0107-0115, 0118]; 
a shaft rotation system (118/234) operably engaged with said end effector and said elongate shaft, wherein said shaft rotation system is transitionable between a locked state where said end effector and said elongate shaft are prevented from rotating about said shaft axis and an unlocked state where said end effector and said elongate shaft are rotatable about said shaft axis ([0017-0018, 0023-0024, 0031-0032, 0094, 
a closure system (228/216/244) operably engaged with said end effector, wherein said closure system is transitionable between an unactuated state where said second jaw is in said open position and an actuated state where said second jaw is in said closed position [0107-0115, 0118], and 
wherein said closure system transitions said shaft rotation system from said unlocked state to said locked state when said closure system is actuated ([0094, 0108-0112, 0157, 0191-0197], figs. 1-4. 26, and 40-47).
Patani et al. also teaches controlling current and stopping the motor if there is an unsafe condition [0133] and a locking the firing/clamping shaft (426/482) with a locking solenoid (484) [0145-0149], figs. 16-21).
	Note- the term “when” is a conditional/functional recitation in which the optional step/function may not be performed (user does not actuate closure system) and is not a positive recitation. 
	In the alternative, if it can be argued that “when” is not an optional function/not a conditional phrase and Patani et al. does not disclose a 
	FRUSHOUR et al. teaches an effector (200) with jaws [0020], shaft rotation system (motor 110 [0025], fig. 1) to rotate the effector and transitions from a locked to unlocked state, closure system [0020] to open close the jaws and transitions the rotation system from lock to unlock when closure system is activated [0028].
Morgan et al. also teaches having a firing motor (152) with a safety button (172), bailout assembly (180), articulation system (500, [0127-0137]), control circuit (156) that controls power to firing motor and a closure system transitions said shaft rotation system from said unlocked state to said locked state when said closure system is actuated [0138-0143, 0154-0155] and having dual acting solenoid controlling articulation [0190], claims 15-19 figs. 1-10).
Given the teachings of Patani et al. of controlling current and stopping the motor if there is an unsafe condition and a locking the firing/clamping shaft with a locking solenoid, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Patani et al.’s closure system to transition said shaft rotation system from said unlocked 
Regarding claim 22-23, FRUSHOUR et al. teaches the shaft rotation system comprises a motor-powered shaft rotation system (110) configured to rotate said end effector and said elongate shaft about said shaft axis when power is supplied from a power source (battery 118) to the motor-powered shaft rotation system, further comprising a control unit and a closure sensor (100/214) in signal communication with said control unit, wherein the closure sensor is configured to detect when said closure system is being actuated, and wherein said control unit prevents the supply of power from said power source to said motor-powered shaft rotation system when said closure sensor detects said closure system is being actuated ([0020-0029], fig. 1).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Patani et al. (US 20140107697 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Patani et al. (US 20140107697 A1) in view of Baxter, III et al. (US 20160166256 A1) and further in view of Morgan et al. (US 20160174976 A1).
Regarding claims 1-3, 7-8, 11-13, and 16-18, Patani et al. discloses a surgical instrument (100/200), comprising: a handle (222); an elongate shaft (204) extending from said handle, wherein said elongate shaft defines a longitudinal shaft axis; an end effector (202/208/102/108) extending from said elongate shaft, comprising: a first jaw (208a); and a second jaw (208b) movable relative to said first jaw between an open position and a closed position [0107-0115, 0118]; 
an articulation joint (118/234), wherein said end effector is rotatably coupled to said elongate shaft about said articulation joint, and wherein said end effector is rotatable about an articulation axis that is transverse to said longitudinal shaft axis ([0017-0018, 0023-0024, 0031-0032, 0094, 0108-0112] and discloses having toggle switch 576 for rotation control, [0157], fig. 26, rotation joint 1015, [0191], figs. 40-44, rotational shaft 1204/rotational coupling 1250, [0197],figs. 46-47); 
a closure system (228/216/244) comprising a closure trigger operably engaged with said end effector, wherein said closure trigger is actuatable relative to said handle between an unclamped position where said second jaw is in said open position and a clamped position where said second jaw is in said closed position; a closure sensor (300/382/606 [0109-0123, 0130-0140, 0158-0161, 170], figs. 5 and 27) configured to detect the position of 
a motor-powered articulation system (fig. 3) configured to rotate said end effector about said articulation axis,  the motor-powered firing system comprises a firing member movable from an unfired position to a fired position during a firing stroke; a power source configured to supply power to said articulation system, said firing system, and said lock system; and a control unit configured to control the supply of power from said power source to said articulation system, said firing system, and said lock system ([0035-0036, 0089, 0099-0101, 0107-0112, 0117, 0124-0133, 0138-0149, 0166-0172], claims 2 and 22)
configured to rotate said end effector about said articulation axis (118/234) when power is supplied from said power source, wherein said articulation system is operated in a plurality of states, and wherein said plurality of states comprises an active state where said end effector is being articulated and an inactive state where said end effector is not being articulated ([0017-0018, 0023-0024, 0031-0032, 0094, 0108-0112] and discloses having toggle switch 576 for rotation control, [0157], fig. 26, 
a lock system/lock solenoid (426/482/484) operable in a plurality of states, wherein said plurality of states comprises a locked state where said lock system locks said closure system and an unlocked state where said lock system unlocks said closure system, the lock solenoid movable between an actuated position where said lock solenoid is engaged with a portion of said closure system and an unactuated position where said lock solenoid is not engaged with said closure system and wherein said closure system is prevented from being actuated when said lock system is in said locked state ([0145-0149], figs. 16-21); 
wherein said control unit transitions said lock system to said locked state and prevents the supply of power from said power source to said firing system when said articulation system is in said active state; wherein said closure system is prevented from being actuated when said lock solenoid is in said actuated position; a power source configured to supply power to said articulation system, said firing system, and said lock solenoid; and a control unit configured to control the supply of power from said power source to said articulation system, said firing system, and said lock solenoid, wherein said control unit moves said lock solenoid to said when said articulation system is in said active state  ([0145-0149], figs. 16-21);
wherein said control unit prevents the supply of power from said power source to said articulation system when said closure sensor detects said closure trigger is not in said unclamped position and configured to detect when said closure system is being actuated; and a control unit configured to control the supply of power from said power source to said articulation system, wherein said closure sensor is in signal communication with said control unit, and wherein said control unit prevents the supply of power from said power source to said articulation system when said closure sensor detects said closure system is being actuated ([0035-0036, 0089, 0099-0101, 0107-0112, 0117, 0124-0133, 0138-0149, 0166-0172], claims 2 and 22). Patani et al. also teaches controlling current and stopping the motor if there is an unsafe condition [0133] and a locking the firing/clamping shaft (426/482) with a locking solenoid (484) [0145-0149], figs. 16-21).
Note- the term “when” is a conditional/functional recitation in which a optional step/function may not be performed (user does not actuate 
	In the alternative, if it can be argued that “when” is not an optional function/not a conditional phrase and Patani et al. does not disclose a firing, trigger control, and/or closure system permitted or prevented to have power while an articulation system is active/unlocked state and then the firing, trigger control, and/or closure system permitted or prevented to have power  when articulation system is in a inactive/locked state either when firing, trigger control, and/or closure system active or not active.
Baxter, III et al. teaches a surgical instrument assembly (500) having an effector (510) having jaws (512/514), articulation joint (550, fig. 14) in which the effector rotatably connected to the joint, power source [0083], powered articulation system (552, [0083]), a closure system [0096] comprising a closure trigger operably engaged with said end effector, wherein said closure trigger is actuatable relative to said handle between an unclamped position where said second jaw is in said open position and a clamped position where said second jaw is in said closed position; a closure sensor (control system [0096]) configured to detect the position of said closure trigger; and a control unit (electrical controls [0102] configured to control the supply of power from said power source to said articulation 
Baxter, III et al. states:  “electrical controls of the surgical instrument assembly 500 can be configured to interrupt the supply of power to the closure motor 590 when the articulation motor 552 is being operated. Similarly, the electrical controls of the surgical instrument assembly 500 can be configured to interrupt the supply of power to the articulation motor 552 when the closure motor 590 is being operated… surgical instrument assembly 500 can include an electronic lockout system” [0102]
Morgan et al. also teaches having a firing motor (152) with a safety button (172), bailout assembly (180), articulation system (500, [0127-0137]), control circuit (156) that controls power to firing motor and a closure system transitions said shaft rotation system from said unlocked state to said locked state when said closure system is actuated [0138-0143, 0154-0155] and having dual acting solenoid controlling articulation [0190], claims 15-19 figs. 1-10).
Given the teachings of Patani et al. of controlling current and stopping the motor if there is an unsafe condition and a locking the firing/clamping shaft with a locking solenoid, it would have been obvious before the 
Regarding claims 4-6, 9-10, 14-15, and 19-20, Patani et al. teaches having staple/clamping fastener (950/950’/950’’ [0180-0185], fig. 37-39) but fails to disclose one of said first jaw and said second jaw is configured to receive a staple cartridge, and wherein the other of said first jaw and said second jaw comprises an anvil, further comprising said staple cartridge.  Morgan et al. also teaches having a first jaw and said second jaw is configured to receive a staple cartridge (310), and wherein the other of said first jaw and said second jaw comprises an anvil, further comprising said staple cartridge ([0123], fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
US 20160174976 A1 – “control circuit 156 prevents any flow of power to the articulation motor 510 should the rocker switch 515 be inadvertently actuated” [0138], 
US 9867617 B2 – controller 400 prevents activation of the articulation mechanism 170 by ignoring any articulation commands from the switches 174a and 174b. Accidental engagement of the articulation mechanism 170 may damage the instrument 10 and more importantly may cause injury to the patient. The use of the lock-out sensor 290 in combination with the controller 400 prevents such accidental misuse of the articulation mechanism 170 (col. 8, lines 12-42), 
	(US 20170281171 A1) - motor driven system (10) having motor (200 [0421]), solenoid shifter (260), solenoid driver (402) bailout assembly [0435], control system (224) with a closure system that transitions a shaft rotation system from an unlocked state to said locked state when said closure system is actuated ([0466, 0472, 0505-0509, 0541, 0651], figs. 69-88)
and see references cited, form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ROBERT F LONG/Primary Examiner, Art Unit 3731